Citation Nr: 9905406	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-38 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.



REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to January 
1969.  He was awarded the Purple Heart Medal, among others, 
for wounds received in action during the Vietnam era.

In addition to the issue reflected on the title page, the 
veteran also perfected an appeal regarding the issue of 
entitlement to service connection for left ear hearing loss.  
However, by written statement dated in August 1996, he 
indicated his desire to withdraw his appeal to the Board of 
Veterans' Appeals (Board) as to that issue.  Because this 
withdrawal meets the regulatory requirements for withdrawal 
of a substantive appeal, the Board accepts the withdrawal.  
See 38 C.F.R. § 20.204.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Between November 8, 1993, when service connection was 
granted, and November 7, 1996, when the new regulatory 
criteria became effective, the veteran had considerable 
industrial and social impairment resulting from PTSD.

3.  Subsequent to November 7, 1996, manifestations of the 
veteran's PTSD resulted in occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as flattened affect, disturbances in motivation and 
mood, difficulty in establishing and maintaining effective 
work and social relationships, resulting in considerable 
industrial and social impairment resulting from PTSD.



CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent for PTSD have 
been met from November 8, 1993 and November 7, 1996.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.130, 
4.132, Diagnostic Code 9411 (1995).

2.  The criteria for a rating of 50 percent for PTSD, from 
November 7, 1996, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 9411 
(1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that PTSD results in greater social and 
industrial impairment than is reflected by the currently-
assigned 30 percent disability rating.  In particular, he 
asserts that he suffers from significant industrial 
impairment, in that he has structured his job in such a way 
that he works at home and is able to avoid interaction with 
others.  He thus requests that a higher rating be assigned. 

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statutes and judicial construction.  See 38 U.S.C.A. § 
5107(a).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Because the 
veteran has perfected an appeal as to the assignment of the 
initial rating for PTSD following the initial award of 
service connection for PTSD, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  Fenderson v. West, No. 
96-947 (U.S. Vet. App. Jan. 20, 1999).  


Law and regulations

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where the law or regulation changes before conclusion of the 
appeal process, the version most favorable to the veteran 
applies, unless otherwise provided.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  New VA regulations codified in 
38 C.F.R. § 4.130, regarding the evaluation of 
neuropsychiatric disabilities became effective November 7, 
1996, before the promulgation of a final decision on the 
veteran's challenge regarding the initial disability rating 
assigned for PTSD.  61 Fed.Reg. 52695 (1996).  When a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Marcoux 
v. Brown, 9 Vet. App. 289 (1996); Karnas, supra.  A legal 
opinion promulgated by the VA Office of the General Counsel 
held that whether the amended criteria for the evaluation of 
mental disorders are more beneficial to claimants than the 
prior provisions should be determined on a case by case 
basis.  VA O.G.C. Prec. 11-97 (Mar. 25, 1997).  Thus, a 
comparison of the old regulatory criteria as applied to the 
facts of the veteran's case with the new regulatory criteria 
as applied to the facts is required by law.

However, retroactive application of the revised regulations 
prior to November 7, 1996, is prohibited.  Rhodan v. West, 
12 Vet. App. 55 (1998).  Therefore, impairment resulting from 
PTSD prior to November 7, 1996, must be evaluated utilizing 
the older criteria, while impairment arising from PTSD after 
November 7, 1996, must be evaluated under the criteria which 
are determined to be more beneficial to the veteran, given 
his particular disability picture.

Prior to November 1996, governing regulation provided that 
the severity of a psychiatric disability would be measured by 
actual symptomatology, as it affects social and industrial 
adaptability.  Evaluators were specifically instructed not to 
"underevaluate the emotionally sick veteran with a good work 
record, nor [to] overevaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture."  38 C.F.R. § 4.130 (1995).  The 
criteria provided for evaluating impairment resulting from 
psychoneurotic disorders rated at 30 percent and higher were 
as follows:

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment.  
In applying this standard, the VA 
interprets "definite" to mean "distinct, 
unambiguous, and moderately large in 
degree."  O.G.C. Prec. 9-93 (Nov. 9, 
1993).  [30 percent]

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  
[50 percent]

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  
[70 percent]

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such a fantasy, confusion, 
panic, and explosions of aggressive 
energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to 
maintain or retain employment.  
[100 percent]  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995).

Under the new regulatory rating criteria, PTSD, along with 
other anxiety disorders, is rated under a "General Rating 
Formula for Mental Disorders."  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).  As amended, the regulation 
reads:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  
[30 percent]

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately, and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (1998).  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (1998).  Lastly, the 
diagnoses of mental disorders are required to confirm to the 
guidelines set forth in the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
Fourth Edition (DSM IV).  38 C.F.R. § 4.125 (1998).


Facts & analysis of the case 

Upon a VA examination conducted in June 1994, the veteran 
reported symptoms including nightmares about combat in 
Vietnam, intrusive thoughts about the war, feelings of 
estrangement from others, an exaggerated startle response, 
and anhedonia.  He reported behavior patterns including 
avoidance of stimuli that reminded him of Vietnam and 
hypervigilance, including frequently checking the windows and 
doors of his house and walking the perimeter of his property 
at night.  He stated that he had been receiving treatment in 
the form of counseling at the Fresno Vet Center.  Upon 
examination, the examining medical doctor described him as 
"depressed," with restricted affect.  The examiner 
presented a diagnosis of PTSD, characterized his current 
stressors as "severe," and assigned a global assessment of 
functioning of 70-75.  The examiner concluded the report with 
the following comment:  "His PTSD has resulted in 
significant impairment of his social functioning; however, to 
his credit despite his PTSD symptoms and his medical 
problems, he has managed active, full-time employment in a 
very challenging profession (computer repair).

Service connection for PTSD was granted by rating decision of 
August 1994.  A noncompensable disability rating was 
assigned, effective November 8, 1993, reflecting the date the 
veteran's application for service connection was received.  
As noted above, the veteran filed a timely notice of 
disagreement with the initial rating of zero percent.  By 
rating decision of March 1996, the RO increased the 
disability rating to 30 percent, effective November 8, 1993.

In a December 1994 letter, the veteran outlined his 
employment history of having worked at five different jobs 
for periods of time ranging from a few months to two years 
after his discharge from service.  He stated it was difficult 
for him to work in the public, in an office, or around 
others.  He explained that he is able to perform his current 
job as a Computer Field Engineer because he works from his 
home and does not have to interact with other employees as he 
is the only employee of his company in the area.  He stated 
that he did not have a social life or friends, and that he 
was having problems trying to keep his fourth marriage 
together.  He related that his wife felt she could not talk 
to him and that his children were afraid of him.

A "treatment update letter" dated in December 1995, 
reflects counseling provided by the Fresno Vet Center.  
According to the letter, the veteran was initially referred 
to the Vet Center in September 1993 for help with 
"difficulties stemming from his incountry experience in the 
combat zone."  The veteran was treated weekly on an 
individual basis at first and then received joint therapy 
along with his fourth wife.  He reported that his first three 
marriages had failed in part because of his inability to get 
emotionally close to others and his tendency to isolate.  The 
social worker who prepared the letter noted that the veteran 
had a difficult time with expressing his feelings and 
resolving conflict, did not trust others easily, and was 
leery of people in general.  The social worker indicated that 
the veteran's psychosocial stressors were extreme and 
consisted of combat exposure, marital problems, occupational 
stressors, and social isolation.  The global assessment of 
functioning assigned was 48, with the highest global 
assessment of functioning for the past year having been 50.

During a December 1995 VA examination, the veteran reported 
that he did not like to be around crowds and had moved to the 
country to be away from people.  He reported difficulty with 
relationships, difficulty with concentration, and difficulty 
falling asleep and staying asleep, as he could only sleep for 
approximately three hours before awakening.  He described 
problems with anger and hypervigilance.  He described his 
current, fourth marriage as "kind of rocky."  When asked 
about his employment, he stated that he liked his job because 
he worked alone and did not have to be around a lot of other 
people.  The examiner assigned a current global assessment of 
functioning of 75 and commented that the veteran appeared to 
have been socially impaired because of PTSD.  The examiner 
also noted that the veteran was presently doing well 
occupationally, but that his job did not require him to 
interact with other employees as he was not around a lot of 
other employees.

The foregoing essentially represents a summary the evidence 
of record reflecting the veteran's mental condition prior to 
November 7, 1996.  As explained above, the older regulatory 
criteria must be utilized in evaluating the appropriate 
disability rating between November 8, 1993, when service 
connection was granted, and November 7, 1996, when the new 
regulatory criteria became effective.  Rhodan, supra.

Following a comprehensive review of the evidence reflecting 
the veteran's condition between 1993 and 1996, the Board is 
of the opinion that utilizing the regulatory criteria in 
effect prior to November 7, 1996, a 50 percent disability 
rating, representing considerable impairment, most accurately 
reflects the veteran's disability picture at that time.  His 
level of social isolation is perhaps the most significant 
factor leading the Board's assessment that a 50 percent 
disability rating is appropriate.  According to the evidence 
of record, the veteran had no friends, no social life, and 
was attempting to save a rocky fourth marriage by attending 
weekly therapy sessions with his spouse.  He also experienced 
considerable PTSD symptoms, including nightmares about 
Vietnam, intrusive thoughts about the war, feelings of 
estrangement, an exaggerated startle response; and behavior 
patterns such as deliberate social and occupational 
isolation, and being unable to sleep for more than three 
hours at a time which affected his life on a daily basis.  In 
reaching this conclusion, the Board is mindful of the 
apparent disparity between the veteran's social and 
industrial adaptability, as the evidence of record showing 
that the veteran was gainfully employed and apparently 
successful in his work is uncontested.  It would appear, from 
the veteran's statement, as well as from the comments of the 
VA examiners and the Vet Center social worker, that he was 
able to succeed in his work because of the unique, isolated, 
nature of his particular job.  Because he did not have to 
interact with other employees and was able to perform most of 
his job from his home, the veteran was able to "work 
around" his considerable PTSD impairment.  

Especially in light of the regulatory instruction not to 
underevaluate the emotionally sick veteran with a good work 
record, the Board is of the opinion that the veteran's PTSD 
symptomatology resulted in considerable impairment under the 
regulatory criteria in effect between November 8, 1993, and 
November 7, 1996.  A 50 percent disability rating is 
therefore warranted for this period of time. 

With regard to the appropriate disability rating to be 
assigned to the veteran's PTSD after November 7, 1996, all 
impairment arising from PTSD must be evaluated under the 
criteria which are determined to be more beneficial to the 
veteran.  Thus, a comparison of the old regulatory criteria 
as applied to the facts of the veteran's case with the new 
regulatory criteria as applied to the facts must be 
performed.

According to a May 1997 "Treatment Update" provided by the 
Vet Center, the veteran had been seen for a total of 
35 individual counseling sessions and 34 sessions with his 
spouse since he initially sought counseling from the Vet 
Center in September 1993.  Two social workers presented 
clinical observations under the DSM IV framework of chronic 
PTSD, dysthymic disorder, marital problems, and occupational 
ambivalence.  His stressors were identified as combat 
exposure, marital problems, social isolation, and 
occupational stressors.  The social workers estimated his 
current global assessment of functioning score as 48.

The veteran underwent a VA examination in connection with his 
claim in May 1997 as well.  He reported that he would have 
recurrent thoughts about Vietnam if he was asked about his 
experiences or if external stimuli such as helicopters or 
other military related subjects triggered such thoughts.  He 
explained that he avoided military subjects for that reason.  
He described feeling anxious around other people and when he 
hears loud noises.  He reported difficulty with 
concentration, and memory.  He stated that he felt depressed 
all the time and felt hopeless and helpless with loss of 
energy throughout the day and decreased interest in normal 
daily activity.  He reported that he was not attending 
regular counseling at the Vet Center, preferring to go only 
when he felt a need for it.  The examination was conducted by 
a doctor of osteopathy with expertise in psychiatry who was 
able to review the veteran's claims file, including the 
medical information summarized above.  The examiner 
specifically commented that other than apparently having more 
frequent nightmares, the veteran's May 1997 presentation was 
consistent with that provided during the December 1995 VA 
examination.  Based upon cognitive examination results, the 
examiner judged that the veteran was able to follow at least 
moderately detailed instructions while maintaining adequate 
attention and concentration, which was also evidenced by his 
ability to maintain full-time employment as a computer 
repairman, in the examiner's opinion.  The examiner also 
commented that although the veteran had difficulty with 
others, with symptoms so severe that his abilities to 
adequately interact with others and adequately deal with 
normal daily stress was markedly impaired, he was able to 
hold down employment because of the nature of his job.  The 
examiner strongly recommended that the veteran resume regular 
counseling treatment for PTSD.  The diagnoses presented, 
identified as in congruence with the DSM IV guidelines, were 
PTSD, dysthymia, and insomnia related to PTSD.  Additionally, 
the examiner described the veteran's current stressors as 
"combat survivor and other psychosocial stressors created by 
his psychopathology."  The examiner assigned a current 
global assessment of functioning of 65.

By statement dated in January 1998, the veteran highlighted 
some of the issues he felt were important for adjudicators to 
understand about his PTSD impairment.  In particular, he 
explained that he avoided going for regular counseling 
because he found it very difficult to discuss his combat 
events and Vietnam stressors.  He therefore only sought 
treatment when he felt that he was able to handle questions 
concerning his Vietnam experiences.  He stated that his main 
mechanism for addressing his problems was to "stay to my 
self away from people and continue to do the best I can with 
my war related experiences."  With regard to his employment 
situation, he emphasized that he was only able to work 
because his job allowed him to work at home, away from 
everyone.  He asserted that he "can only work alone and 
can't be watch or told what to do."

The same examiner conducted another examination for purposes 
of compensation in May 1998, approximately a year later.  The 
veteran was described as well groomed except that he was 
unshaven.  The history provided by the veteran was nearly 
identical to that reflected on the May 1997 examination 
report.  The examiner was provided with the veteran's claims 
file and commented upon the previous report as well.  The 
veteran stated that he felt helpless with a markedly 
decreased interest in normal daily activity and a loss of 
energy, but reported that he uses work to distract himself, 
throwing all his energy into work.  He related that he did 
not contribute to the upkeep or maintenance of the household, 
did not have any outside activities or hobbies, and kept 
people at a distance because he had difficulty showing loving 
feelings.  Significantly, the veteran stated that he had not 
sought counseling at the Vet Center for "well over one 
year."  Upon mental status examination, the examiner noted 
the veteran had a sad sedate appearance with a constricted 
congruent affect.  The veteran's speech was characterized by 
decreased spontaneity and was underproductive with a 
noticeably decreased rate of speech, although he was relevant 
and coherent without other deviations to his speech and his 
motor activity was normal.  Again, the examiner strongly 
recommended that the veteran seek regular treatment.  The 
examiner presented the same diagnoses and current stressors 
as reflected in the previous examination report.  However, 
the examiner assigned a current global assessment of 
functioning score of only 60.  The examiner provided the 
following helpful comments as well:  

He presents with a performance on the 
cognitive examination indicative of him 
being able to follow detailed 
instructions while maintaining adequate 
attention and concentration.  This is 
validated by his statement that he is 
working as a computer repairman full-
time.  He admits difficulty with others 
and difficulty dealing with normal daily 
stress as a result of his post traumatic 
stress and depression; however, because 
of the nature of the job he has, he 
describes being able to successfully 
maintain his employment.  

Following a comprehensive review of the evidence of record, 
the Board concludes that application of either the 1995 or 
1997 regulatory criteria to the medical evidence shows that 
the currently-assigned 50 percent disability rating best 
reflects the level of functional impairment resulting from 
the veteran's PTSD.

A review of the evidence of record reflecting the veteran's 
condition subsequent to November 7, 1996, in light of the old 
regulatory criteria supports the conclusion that a disability 
rating no greater than 50 percent is warranted under the old 
regulations.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).  
Manifestations of PTSD were not of such severity and 
persistence that there was severe impairment in his ability 
to obtain or retain employment.  Rather, as prior to November 
7, 1996, the evidence shows that the veteran had considerable 
impairment in his employability; there is no evidence showing 
that his circumstances of employment or his job performance 
changed after the new regulations became effective.  With 
regard to the veteran's social adaptability, the evidence 
does not indicate that the veteran's ability to establish or 
maintain effective or favorable relationships with people was 
severely impaired, warranting a 70 percent disability rating.  
Rather, considerable impairment is reflected in the 
evaluation of the VA examiner and in his own assertions.  Of 
particular significance is the fact the veteran copes with 
PTSD impairment by avoiding contact with other people.  
Although his relationship with his wife may be rocky, his 
overall social impairment subsequent to November 7, 1996, 
appears to be considerable, rather than severe, utilizing the 
older regulatory criteria.  

Likewise, the medical evidence of record subsequent to 
November 7, 1996, reflects a degree of occupational and 
social impairment which more nearly approximates the criteria 
for a 50 percent disability rating under the new Rating 
Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).  Specifically, with respect to the criteria 
for a 50 percent rating, the evidence shows difficulty in 
establishing and maintaining effective work and social 
relationships, but not complete inability to establish and 
maintain ineffective relationships, as required for a 
70 percent disability rating.  Furthermore, the evidence does 
not show symptoms such as suicidal ideation, obsessional 
rituals which interfere with routine activities, illogical, 
obscure, or irrelevant speech, near-continuous panic, spatial 
disorientation, or neglect of personal appearance and 
hygiene, which are examples specifically set forth in the 
criteria of the severity of symptomatology which would 
warrant 70 percent rating.  The Board is thus of the opinion 
that the evidence of record pertaining to the veteran's 
condition subsequent to November 7, 1996, more nearly 
reflects a 50 percent disability rating under the new 
regulations.  

Thus, under either set of regulatory criteria, the Board is 
of the opinion that the currently-assigned 50 percent 
disability rating provides the most accurate assessment of 
the veteran's level of impairment due to PTSD.  As the 
criteria for a 70 percent disability rating under both the 
old and the new regulations have not been met, a disability 
rating higher than 70 percent is not warranted either.  For 
the reasons discussed above, the evidence in this case is not 
so evenly balanced as to allow application of the benefit of 
the doubt rule embodied in law and VA regulations.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.



ORDER

A disability rating of 50 percent for PTSD is allowed, 
subject to the laws and regulations governing the provision 
of monetary benefits.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)



 Department of Veterans Affairs

